103 S.E.2d 293 (1958)
248 N.C. 324
Matter of Joan Beatrice McWHIRTER.
No. 460.
Supreme Court of North Carolina.
April 30, 1958.
The petitioner appealed to the Supreme Court.
Sam. J. Morris, Raleigh, for petitioner.
Manning & Fulton, Raleigh, for respondent.
PER CURIAM.
The petitioner sets out nine assignments of error purportedly based on a like number of exceptions. However, these exceptions appear nowhere in the record except under the assignments of error. Such exceptions are ineffectual since an assignment of error must be supported by an exception duly noted at the proper time. Barnette v. Woody, 242 N.C. 424, 88 S.E.2d 223.
Even so, where no exceptions have been taken to the admission of evidence or to the findings of fact, or if taken but not preserved, such findings will be presumed to be supported by competent evidence and will be binding on appeal. James v. Pretlow, 242 N.C. 102, 86 S.E.2d 759. *295 Therefore, this appeal presents only these questions: (1) Are the facts found and the conclusions of law made in the court below sufficient to support the judgment, and (2) does any error appear on the face of the record? Goldsboro v. Atlantic Coast Line R. Co., 246 N.C. 101, 97 S.E.2d 486.
We hold that the findings of fact are sufficient to support the conclusions of law and the judgment entered pursuant thereto. Furthermore, an examination of the record discloses ample evidence to support his Honor's findings of fact. Therefore, the judgment of the court below is
Affirmed.